NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                RAYMOND A. BERRY,
                 Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7067
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-366, Chief Judge Bruce E.
Kasold.
               ______________________

              Decided: December 9, 2014
               ______________________

   RAYMOND A. BERRY, of Auburn, California, pro se.

    DEVIN A. WOLAK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were JOYCE R. BRANDA, Acting
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and SCOTT D. AUSTIN, Assistant Director. Of
counsel on the brief were Y. KEN LEE, Deputy Assistant
General Counsel, and MARTIN J. SENDEK, Attorney, Unit-
ed States of Department of Veterans Affairs, of Washing-
ton, DC.
                 ______________________

   Before MOORE, PLAGER, and WALLACH, Circuit Judges.
2                                       BERRY V. MCDONALD



PER CURIAM.
     Mr. Raymond Berry appeals from an order of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) denying Mr. Berry’s request for disa-
bility compensation benefits for organic heart disease and
vascular disease. Berry v. Shinseki, No. 13-0366, 2014
WL 448392 (Vet. App. Mar. 4, 2014) (“Veterans Court
Decision”). Because Mr. Berry’s arguments on appeal
concern only challenges to factual determinations or
applications of law to fact, we dismiss his appeal for lack
of jurisdiction.
                      BACKGROUND
    Mr. Berry served on active duty in the Navy for a
total of 24 days in 1953.          Mr. Berry’s entrance
examination records indicate that his chest was abnormal
due to an irregular protrusion of the right anterior chest
wall, but that this caused minimal symptoms and did not
prevent him from being deemed physically fit for duty.
However, soon after Mr. Berry reported for duty, he was
sent to a psychiatric unit due to complaints of
nervousness. Mr. Berry’s medical records from this
examination indicate that he was “high strung, could not
stand severe correction, was subject to convulsions, and
made errors on the simplest tasks.” J.A. 10. Over the
next few weeks, Mr. Berry received further examinations
and was ultimately discharged under honorable
conditions, unsuitable.
    In 1955, Mr. Berry attempted to re-enlist in the Navy.
Mr. Berry’s entrance examination indicated that his heart
and vascular systems were normal but that his lungs and
chest were abnormal due to deformity of the right chest
cage that was mild with no symptoms and not considered
disabling. However, the Navy deemed Mr. Berry unfit for
service based upon prior discharge and the Navy’s
conclusion that he still possessed a “marked degree of
emotional immaturity and physical defects [that are not
related to his heart or vascular system].” J.A. 11. Mr.
Berry petitioned a Navy Board of Review, seeking to have
his restrictions lifted so that he might reenter service.
The Board of Review denied his petition.
    Over fifty years after Mr. Berry’s time in the Navy,
BERRY V. MCDONALD                                        3


Mr. Berry received a rating decision from the Department
of Veterans Affairs Regional Office (RO) denying his
application to reopen a claim for service connection for
organic heart disease. Mr. Berry petitioned the Board of
Veterans’ Appeals (Board) for review of the RO’s decision.
The Board granted Mr. Berry’s application to reopen the
matter and remanded to the RO to consider Mr. Berry’s
claims, which the Board recharacterized as claims for
service connection based upon both organic heart disease
and vascular disease. The RO denied Mr. Berry’s claims
on remand. Upon review, the Board found that Mr.
Berry’s heart and vascular system were normal upon his
entrance into the military. It also concluded that Mr.
Berry’s organic heart disease and vascular disease were
not related to his service because neither manifested until
several years after his service was complete.
     Mr. Berry appealed to the Veterans Court, which
affirmed. Veterans Court Decision at *1. Mr. Berry
appeals.
                       DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Forshey v. Principi, 284 F.3d
1335, 1338 (Fed. Cir. 2002). Under 38 U.S.C. § 7292(a),
we have jurisdiction over rules of law or the validity of
any statute or regulation, or an interpretation thereof,
relied on by the Veterans Court in its decision. Except
where an appeal presents a constitutional question, we
may not review “(A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2).
    Mr. Berry’s appeal does not raise any issue that we
have jurisdiction to decide.      Mr. Berry makes two
arguments on appeal.       First, he contends that the
Veterans Court improperly calculated the length of time
of his service in the Navy. Second, he argues that when
he was accepted into the Navy, the Navy was aware of his
health issues and yet he was nonetheless discharged due
to his health. Both these arguments constitute challenges
to factual findings and we lack jurisdiction to review
them. 38 U.S.C. § 7292(d)(2). Additionally, we note that
4                                       BERRY V. MCDONALD



neither of these arguments was presented to the Veterans
Court. Accordingly, even if we had jurisdiction over these
arguments, we could not consider them in the first
instance.
    As relief, Mr. Berry requests that we grant him a
disability pension based on his health. To the extent that
this can be construed as an additional argument, it
requires us to either reapply the facts of Mr. Berry’s case
to the law or to grant relief under military pay statutes—
both tasks that are beyond our jurisdiction. See id.
Moreover, the Veterans Court declined to consider this
claim as it had not been made to or adjudicated by the
Board. We cannot consider it for the first time on appeal.
                       CONCLUSION
   Because Mr. Berry raised no argument or issue over
which we have jurisdiction, we dismiss.
                      DISMISSED
                          COSTS
    No costs.